Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 2 April 1789
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


Amsterdam, 2 Apr. 1789. Inform TJ that “the vindictive Proceedings of the Party, that has triumphed by the late Revolution in this Country” has deprived them of “the usual Assistance of Our Mr. Jacob,” and they have made Nicholas Hubbard an active partner in the firm, thenceforth to be “the Firm of Nichs. & Jacob Van Staphorst & Hubbard; who will always esteem themselves peculiarly happy, in rendering… all the Services and agreeable Offices in their Power.” They append the signature of the new partner, to which they ask “the same confidence as to our’s.”—“Our Mr. Jacob writes us, that previous to your departure for America, Your Excellency, desired much to discharge a Claim of £16 to £17,000 for Medals; We recommend your Excellency, to propose to the Commissioners of Congress Loans here, to accept your drafts for this Object. We flatter ourselves this would meet no difficulty, at least Your Excellency, might depend not only upon our hearty Concurrences, but also upon our warmest recommendation that your Request should be complied with; But if contrary to our Expectation, there should be a Demur, We most chearfully offer to supply this Sum for our private account and to wait our Reimbursement until Your Excellency, should procure and forward us an Order from the Board of Treasury, to place the same to the Account of the United States.”
